[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION TO SET ASIDE TRANSFER
By decision dated January 1994, this court awarded the defendant attorney's fees of $2,500.00 and fined the plaintiff $300.00 after finding her in contempt (Petroni, J). On August 18, 1994, the court issued an additional order for the plaintiff to pay $600.00 in attorney's fees. The plaintiff has never paid the attorney's fees nor the fine as ordered.
On March 18, 1994, two months after the orders were entered, the plaintiff transferred her one-half interest in real estate located at 1488 Huntington Turnpike in Trumbull to her current husband, Thomas Piergostini, in which the consideration was love and affection and the deed indicates that no conveyance tax was collected. (See Exhibit O attached to Defendant CT Page 12865 Attorney's Brief).
The defendant claims the plaintiff's conveyance was fraudulent and made to avoid the court orders and that Conn. Gen. Stat. § 52-552a et seq., the Uniform Fraudulent Transfer Act, applies to this transfer.
The court shall hold an evidentiary hearing to determine whether the conveyance was in fact fraudulent. The defendant bears the burden of proving that the conveyance was made without consideration, and that, as a result, she was able to avoid her obligation to pay the $3,100.00 in attorney's fees and the $300.00 fine as ordered by the court.
PETRONI, J.